Citation Nr: 1426155	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  13-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left fourth finger disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington. The Veteran testified at a hearing, before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed left fourth finger disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically seek to procure all outstanding VA treatment records, including especially all records from the VA Puget Sound Health Care System indicating treatment within one year of the Veteran's discharge from service. Also seek to procure all outstanding private treatment records for the Veteran's claimed fourth left finger disorder.

The Veteran should also be advised to submit medical evidence, including any medical opinions in his possession, indicating a nexus between his claimed left fourth finger disorder and service. 

2. After completing the above, review the evidence to determine whether any other development is necessary due to the submission of additional records, such as the provision of an additional examination to determine the nature and etiology of the claimed left fourth finger disorder. 

3. Then readjudicate the claim in light of this and all other additional evidence. If this claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



